DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

Applicant's amendments and remarks filed on 07/20/2022 have been fully considered but were not found to be persuasive. Applicant has amended Claims 1, 3, 5, 6, 7, 8, 9, 11, 12, 14, 17, 18, 19, 20, canceled Claims 2, 4, 10, 13, 15, 16 and Claims 21-26 are new. 
Accordingly, Claims 1, 3, 5, 6, 7, 8, 9, 11, 12, 14, 17, 18, 19, 20 and Claims 21-26 are considered and this office action is made final.

In response to the Applicant’s remarks in page 12 recites: “Billmaier does not disclose or suggest that the service could or should use multiple hashes received from the client device to determine whether corresponding sections of the file are already stored by the service.”
Examiner respectfully disagrees with Applicant based on the teachings of Billmaier [FIG.1A] element 120-124, paragraph [0012] and claims 7-14 where Billmaier teaches a step for server (See Billmaier [FIG.1A] element 102) receiving a plurality of content hash values (i.e., “multiple hashes received from the client device”) from client devices (See Billmaier [FIG.1A] element 120, 122, 124) corresponding to a content file and determining that if the content file received from the client device may be found among the plurality of stored hashes ([FIG.1A] element 108), which were previously stored on the file management system ([FIG.1A] element 130). Accordingly, Applicants argument is not persuasive.
Furthermore, Examiner also has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. Accordingly, Applicant is advised to review detailed mapping of claim limitations to the relevant sections.

Claim Rejections - 35 USC§ 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claims 1, 3, 5, 6, 7, 8, 9, 11, 12, 14, 17, 18, 19, 20, 21-26 are rejected under 35 U.S.C. 102 as being unpatentable over Billmaier et al., US 20140358938 (hereinafter Billmaier).

As per claim 1, (Currently Amended) (Billmaier discloses) A method, comprising: storing, by a first computing system, a first hash generated using first data stored by the first computing system; after the first hash has been stored by the first computing system, receiving, by the first computing system and from a second computing system via a network, (Billmaier in claim 7 describing a step for receiving a content hash value corresponding to a content portion (i.e., “a first hash generated using first data stored”) of a content file stored on a client device. Billmaier [claim 7]: “... receive a content hash value corresponding to a content portion of a content file stored on a client device”)

a second hash generated by the second computing system using a first section of a file; (This is the same reparative step of “a first hash generated using first data stored by the first computing system” except using different source (i.e., “using a first section of a file”) of file to generate hash. 
Also note that Examiner interprets the “first data” stored by the first computing system and “a first section of a file” on the second computing system are not associated with a same origin.) 

determining by the first computing system, that the second hash received from the second computing system matches the first hash stored by the first computing system; (Billmaier teaches a method of comparing a hash value computed for a content portion of a user owned to file with the one that is already stored in the storage system to determine whether a file matching (e.g., is identical to) the user owned file is already stored on the storage system. Billmaier [0010]: “The distributed storage systems disclosed herein compare a hash value computed for a content portion of a user owned to file to hash values computed for storage system stored files to determine whether a file matching (e.g., is identical to) the user owned file is already stored on the storage system.”)

receiving, by the first computing system and from the second computing system via the network, a third hash generated by the second computing system using a second section of the file; (This claim limitation is the same reparative step from the “second hash received from the second computing system” trying to match the “first hash stored by the first computing system” using a different content (i.e., “a second section of the file”))

 determining, by the first computing system, that a match for the third hash has not been found among hashes stored by the first computing system prior to receipt of the third hash from the second computing system; (Billmaier teaches a step for comparing the hash value of the user owned file against the fingerprints licensed master files stored (i.e., “a match for the third hash has not been found among hashes stored”) on the distributed storage system.  Billmaier [0011] “If the hash value comparison fails to identify a matching file on the storage system, then a fingerprint of the content portion (e.g., the audio or video portion) of the user owned file may be compared to the fingerprints licensed master files stored on the distributed storage system.”)

receiving, by the first computing system and from the second computing system via the network, the second section of the file; and generating, by the first computing system and based at least in part on the second hash matching the first hash, a copy of the file with use of the first data stored by the first computing system and the second section of the file received from the second computing system. (Billmaier [claim 9] disclose a method of identifying the match of a file hash (i.e., “second hash”) from a plurality of sources, (i.e., “the second section of the file received from the second computing system”) which were previously uploaded (i.e., “the first hash, a copy of the file with use of the first data stored by the first computing system”) to the first computing device. 
As an example, Billmaier teaches that a file hash value corresponding to a content file from a client device (i.e., “second computing system” in the claim) may be compared with the previously stored on the server (computing device) based on the content hash value matching one of the plurality of stored hash values in the server side, in response to the request from a client device for identifying the match of content file (i.e., “the second section of the file received from the second computing system” as claimed)
Billmaier [claim 9]: “receive a file hash value corresponding to a totality of the content file stored on a first client device; determine whether to upload the content file entirely to the computing device from the first client device by comparing the file hash value to a plurality of stored hash values corresponding to files previously stored on the computing device; identify the content file as having bit-to-bit correspondence to one of the files previously stored on the computing device based on the content hash value matching one of the plurality of stored hash values; and download the one of the files previously stored on the computing device that has correspondence to the content file responsive to a request for the content file to be downloaded.”)

As per claim 2, (Canceled)

As per claim 3, (Currently Amended) The method of claim 1, wherein: (Billmaier discloses) the first computing system receives the second section from the second computing system through a first connection between the second computing system and the first computing system; and the first computing system receives the second hash and the third hash from the second computing system through a second connection between the second computing system and the first computing system. (Billmaier [claim 9]: “receive a file hash value corresponding to a totality of the content file stored on a first client device; determine whether to upload the content file entirely to the computing device from the first client device by comparing the file hash value to a plurality of stored hash values corresponding to files previously stored on the computing device Billmaier [claim 12] “receive the content portion of the one of the files previously stored on the computing device that has correspondence to the content portion of the content file from a second client device not associated by common ownership with the first client device.”)

As per claim 4, (Canceled)

As per claim 5, (Currently Amended) The method of claim 1, further comprising: (Billmaier discloses) receiving, by the first computing system and from the second computing system via the network, an indicator of a location of the first section within the file; and using, by the first computing system, the indicator to determine a location of the first data within the copy of the file. (Billmaier [0031] “In block 308, if the server system 102 identifies a hash match for the content portion of the file 126, then, the server system 102 may store information indicating such a match has been identified, information identifying the file 126, information identifying the hash value of the whole file 126 and/or the content portion of the file 126, and information indicating which file stored on the server system 102 includes a content portion that hashes to a value matching the content hash value of the file 126.”)

As per claim 6,	(Currently Amended) The method of claim 1, further comprising: dividing, by the first computing system, one or more files stored by the first computing system into a plurality of file sections, at least one of the plurality of file sections including the first data; (Billmaier [0035] “Instead, the server system 102 identifies the portions of a file already stored among the files 110 as downloadable to the computing devices 120-122 when file 126 is requested by the computing devices 120 or 122. Thus, the server system 102 saves the network bandwidth and/or storage space that would have been used to transfer and/or store the file 126.”)

(Billmaier discloses) generating, by the first computing system and using the plurality of file sections, a plurality of hashes including the first hash; and storing, by the first computing system, information mapping the plurality of file sections to the plurality of hashes in a hash table stored by the first computing system. (Billmaier [0018] “The hash map 108 includes hash values computed for each of the files 110. The hash values are computed by applying a hash function to at least a portion (e.g., a content portion) of each of the files 110. In some embodiments, the hash map 108 includes a hash value for the content portion of each file and a hash value for the entirety of each file (e.g., the header and content portions of each file).”)

As per claim 7, (Currently Amended) The method of claim 1, further comprising: (Billmaier discloses) receiving, by the first computing system and from the second computing system via the network a first plurality of sections of the file; receiving, by the first computing system and from the second computing system via the network, a first plurality of hashes generated by the second computing system using a second plurality of sections of the file, the first plurality of hashes matching a second plurality of hashes stored by the first computing system and generated by the first  computing system using second data stored by the first computing system; and generating, by the first computing system, the copy the file using the first plurality of sections of the file and the second data. (Billmaier [claim 7]: “identify the content portion of the content file as having bit-to-bit correspondence to a content portion of one of the files previously stored on the computing device based on the content hash value matching one of the plurality of stored hash values”)

As per claim 8, (Currently Amended) The method of claim 7, further comprising: (Billmaier discloses) storing, by first computing system, mapping information in a hash table, the mapping information mapping the second plurality of hashes to portions of the second data; identifying, by the first computing system, the second plurality of hashes by searching the hash table for matches of the first plurality of hashes; and identifying, by the first computing system, the portions of the second data using the mapping information stored in the hash table. (Billmaier [0019]: “The file management system 130 includes instructions that are executed by the processor(s) 104 to manage the files 110, compute the hash values of the hash map 108, and transfer files to and/or from the computing devices 120-124. The file management system 130 applies the hash map 108 to determine whether a file 126 stored on one of the computing devices 120-124 is among the files 110 stored by the server system 102.”)

As per claim 9, (Currently Amended) A method, comprising: sending, from a first computing system to a second computing system via a network, a first hash generated by the first computing system using a first section of a file at the first computing system; receiving, by the first computing system and from the second computing system via the network, [[an]] a first indication that the first hash matches a second hash stored by the second computing system prior to receipt of the first hash from the first computing system, the second hash having been generated using first data stored by the second computing system; [[and]] refraining, by the first computing system and based at least in part on the first indication, from sending a copy of the first section of the file to the second computing system for inclusion in a copy of the file generated by the second computing system, sending, from the first computing system to the second computing system via the network, a third hash generated by the first computing system using a second section of the file; receiving, by the first computing system and from the second computing system via the network, a second indication that a match for the third hash has not been found among hashes stored by the second computing system prior to receipt of the third hash from the first computing system; and  sending, from the first computing system to the second computing system via the network, the second section of the file for inclusion in the copy of the file.
Claim 9 is analogous to claim 1 and is rejected under the same rationale as indicated above.

As per claim 10, (Canceled)

As per claim 11, (Currently Amended) The method of claim 9, further comprising: (Billmaier discloses) sending, from the first computing system to the second computing system via the network, an indicator of a location of the first section within the file for use by the second computing system in generating the copy of the file. (Billmaier [0031] “In block 308, if the server system 102 identifies a hash match for the content portion of the file 126, then, the server system 102 may store information indicating such a match has been identified, information identifying the file 126, information identifying the hash value of the whole file 126 and/or the content portion of the file 126, and information indicating which file stored on the server system 102 includes a content portion that hashes to a value matching the content hash value of the file 126.”)

As per claim 12, (Currently Amended) The method of claim 9, further comprising: sending, from the first computing system to the second computing system via the network, a first plurality of sections of the file; sending, from the first computing system to the second computing system via the network, a first plurality of hashes generated by the first computing system using a second plurality of sections of the file; 
receiving, by the first computing system and from the second computing system via the network, one or more messages indicating that the first plurality of hashes match a second plurality of hashes stored by the second computing system and generated using second data stored by the second computing system; and receiving, by the first computing system and from the second computing system via the network, an indication that the second computing system has generated the copy of the file using the first plurality of sections of the file and the second data.
Claim 12 is analogous to Claim 1 except the direction of request is reversed between the first and second computing system. Thus, claim 12 is rejected under the same rationale as indicated above.

As per claim 13, (Canceled)

As per claim 14, (Currently Amended) A first computing system, comprising: at least one processor; and at least one computer-readable medium encoded with instructions which, when executed by the at least one processor, cause the first computing system to: store a first hash generated using first data stored by the first computing system,  after the first hash has been stored by the first computing system, receive, from a second computing system via a network, a second hash generated by the second computing system using a first section of a file, determine that received from the second computing system matches the first hash first computing system, receive, from the second computing system via the network, a third hash generated by the second computing system using a second section of the file, determine that a match for the third hash has not been found among hashes stored by the first computing system prior to receipt of the third hash from the second computing system, receive, from the second computing system via the network, the second section of the file, and generate, based at least in part on hash matching the first hash stored by the first computing system and the second section of the file received from the second computing system 
Claim 14 is analogous to Claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, (Canceled)
 
As per claim 16, (Canceled)

As per Claim 17, (Currently Amended) The first computing system of claim 14, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the first computing system to: receive, from the second computing system via the network, an indicator of a location of the first section within the file; and use the indicator to determine a location of the first data within the copy of the file.
Claim 17 is analogous to Claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per Claim 18, (Currently Amended) The first computing system of claim 14, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the first computing system to: divide one or more files stored by the first computing system into a plurality of file sections, at least one of the plurality of file sections including the first data; generate, using the plurality of file sections, a plurality of hashes including the first first computing system.
Claim 18 is analogous to Claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per Claim 19, (Currently Amended) The first computing system of claim 14, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the first computing system to: receive, from the second computing system via the network second computing system via the network second computing system first computing system and generated by the first computing system using second data stored by the first computing system; and generate the copy the file using the first plurality of sections of the file and the second data.
Claim 19 is analogous to Claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per Claim 20,  (Currently Amended) The first computing system of claim 19, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the first computing system to: store mapping information in a hash table, the mapping information mapping the second plurality of hashes to portions of the second data; identify the second plurality of hashes by searching the hash table for matches of the first plurality of hashes; and identify the portions of the second data using the mapping information stored in the hash table.
Claim 20 is analogous to Claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per Claim 21, (New) (Billmaier discloses) The first computing system of claim 14, wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the first computing system to: receive the second section from the second computing system through a first connection between the second computing system and the first computing system; (receiving a content hash value corresponding to a content portion (i.e., “the second section from the second computing system”) of a content file stored on a client device. Billmaier [claim 7]: “... receive a content hash value corresponding to a content portion of a content file stored on a client device”)

and receive the second hash and the third hash from the second computing system through a second connection between the second computing system and the first computing system.  (Billmaier disclose a method of uploading a file to a computing device and comparing the file hash value to a plurality of stored hash values (i.e., “receive the second hash and the third hash from the second computing system”) Note that Examiner finds the steps for receiving the second hash and the third hash from the second computing system are reparative process. 
Billmaier [claim 9]: “receive a file hash value corresponding to a totality of the content file stored on a first client device; determine whether to upload the content file entirely to the computing device from the first client device by comparing the file hash value to a plurality of stored hash values corresponding to files previously stored on the computing device; identify the content file as having bit-to-bit correspondence to one of the files previously stored on the computing device based on the content hash value matching one of the plurality of stored hash values.”)

As per Claim 22, (New) The first computing system of claim 14, (Billmaier discloses) wherein the at least one computer-readable medium is further encoded with additional instructions which, when executed by the at least one processor, further cause the first computing system to: send, to the second computing system via the network, a first indication that a match for the second hash has was found among the hashes stored by the first computing system prior to receipt of the second hash from the second computing system; and send, to the second computing system via the network, a second indication that a match for the third hash was not found among the hashes stored by the first computing system prior to receipt of the third hash from the second computing system.  (Billmaier [0011] teaches a step for comparison fails to identify a matching file on the storage system and describe a condition of failure to identify a match (i.e., “a match for the third hash was not found among the hashes stored by the first computing system”) from the master files stored on the distributed storage system.
Billmaier [0011] “If the hash value comparison fails to identify a matching file on the storage system, then a fingerprint of the content portion (e.g., the audio or video portion) of the user owned file may be compared to the fingerprints licensed master files stored on the distributed storage system.”)

As per Claim 23, (New) The method of claim 9, wherein: the first computing system sends the second section of the file to the second computing system through a first connection between the first computing system and the second computing system; and the first computing system sends the first hash and the third hash to the second computing system through a second connection between the first computing system and the second computing system.  (Billmaier in paragraph [0011] discloses a method of receiving a file and identifying a match of the file among the files previously stored on the computing device based on a matching content hash value. (See FIG.1B element 108)
Billmaier [0011] “identify the content portion of the content file as having bit-to-bit correspondence to a content portion of one of the files previously stored on the computing device based on the content hash value matching one of the plurality of stored hash values; and download the content portion of the one of the files previously stored on the computing device that has correspondence to the content portion of the content file responsive to a request for the content file to be downloaded.”)

As per Claim 24, (New) The method of claim 9, further comprising: receiving, by the first computing system and from the second computing system via the network, a first indication that a match for the first hash has was found among the hashes stored by the second computing system prior to receipt of the first hash from the first computing system; and receiving, by the first computing system and from the second computing system via the network, a second indication that a match for the third hash was not found among the hashes stored by the second computing system prior to receipt of the third hash from the first computing system.  
Claim 24 is analogous to Claim 23 and is rejected under the same rationale as indicated above.

As per Claim 25, (New) The method of claim 1, further comprising: sending, from the first computing system to the second computing system via the network, a first indication that a match for the second hash has was found among the hashes stored by the first computing system prior to receipt of the second hash from the second computing system.  
Claim 25 is analogous to Claim 23 and is rejected under the same rationale as indicated above.

As per Claim 26, (New) The method of claim 25, further comprising: sending, from the first computing system to the second computing system via the network, a second indication that a match for the third hash was not found among the hashes stored by the first computing system prior to receipt of the third hash from the second computing system.
Claim 26 is analogous to Claim 23 and is rejected under the same rationale as indicated above.


Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
UPDATING A FILE USING DIFFERENCES AND FILE FORMAT THEREFOR (Clark, US 2009/0271779) - A method for updating a local file and format for the local to be updated is described. An update file, which is a newer version of the local file, is accessible from a server over a network.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154   

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154